UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :      S1: 20cr0052 (DLC)
                                         :
           -v-                           :      MEMORANDUM OPINION
                                         :          AND ORDER
 TASHA BURNETT, a/k/a Dutchis,           :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On April 6, 2020, the defendant sought release on bail from

the Metropolitan Correctional Center (“MCC”) pursuant to 18

U.S.C. § 3142(i) on account of the COVID-19 pandemic.     The

Government opposes the defendant’s release.     The defendant’s

application for release on bail is denied.

     The defendant, who is forty-four years old, has been

indicted for violation of 21 U.S.C. § 846.     In particular, she

has been indicted for conspiring to distribute 28 grams and more

of mixtures and substances containing a detectable amount of

cocaine base, in violation of 21 U.S.C. § 841(b)(1)(B).     She is

facing a mandatory minimum term of imprisonment of five years.

Because of her criminal history record, she is ineligible for

safety-valve relief from this mandatory minimum sentence.       See

18 U.S.C. § 3553(f)(1)(B).     Trial is scheduled for November 2,

2020.
    At her March 5 presentment, the Magistrate Judge ordered

her detained, having found that a danger to the community would

exist if she were released on bail.   Nothing in the parties’

submissions on this bail application casts doubt on that

determination that the defendant’s release from custody would

pose a serious risk of danger to the community.   The recorded

communications constituting some of the Government’s evidence

against the defendant include evidence of her significant

involvement in a drug organization selling substantial

quantities of crack cocaine and of her repeated attempts to

obtain a firearm.

    The defendant, therefore, makes this application pursuant

to Section 3142(i).    That section provides that a

    judicial officer may, by subsequent order, permit the
    temporary release of the person, in the custody of a
    United States marshal or another appropriate person,
    to the extent that the judicial officer determines
    such release to be necessary for preparation of the
    person’s defense or for another compelling reason.

18 U.S.C. § 3142(i).

    The defendant requests that she be released to home

confinement and suggests that the appropriate person into

whose custody she could be released is her godmother.

Counsel explains that her godmother once worked as a

nurse’s aide in hospitals.   He provides no further details

to explain how the godmother would be able to provide the



                                  2
control over the defendant that is necessary to protect the

community.

    In addition, the defendant has not shown a compelling

reason for her release.   Other than a need for treatment

for her knee because of a recent fall, defense counsel has

not pointed to any other health problem from which the

defendant currently suffers.    In addition, the defendant

has not shown that her release would lessen the risk to her

health presented by COVID-19.   The defendant’s request for

release pending her November 2 trial, therefore, is denied.


Dated:   New York, New York
         April 9, 2020

                                ______________________________
                                        DENISE COTE
                                United States District Judge




                                  3
